                   Case 19-12052-AJC             Doc 156   Filed 06/22/20     Page 1 of 6




                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                        www.flsb.uscourts.gov

In re:

    JUDAH M. BURSTYN,                                      Case No. 19-12052-AJC
                                                           Chapter 7
            Debtor.
    _________________________/


                         AMENDED1 NOTICE OF FILING OF ATTORNEYS’
                             FEES AND COSTS OF DUNN LAW, P.A.

           Marcia T. Dunn, the Chapter 7 Trustee (“Trustee”) of the bankruptcy estate of JUDAH M.

BURSTYN (the “Debtor”), by and through undersigned counsel, gives notice of filing the attached

fees and costs incurred by Trustee’s counsel, Dunn Law, P,A, in the prosecution of Trustee’s

Notice of Non-Compliance, and Motion to Compel Turnover of Settled Property [D.E. 132; 133],

and pursuant to the Order on Trustee’s Notice of Non-Compliance, and Motion to Compel

Turnover of Settled Property [D.E. 140].

           Dated: June 22, 2020                     Respectfully submitted,

                                                    DUNN LAW, P.A.
                                                    Counsel for Marcia T. Dunn,
                                                    as Chapter 7 Trustee
                                                    66 West Flagler Street, Suite 400
                                                    Miami, Florida 33130
                                                    Phone: (786) 433-3866
                                                    Fax: (786) 260-0269
                                                    michael.dunn@dunnlawpa.com

                                                    By: /s/ Michael P. Dunn        d
                                                        Michael P. Dunn, Esq.
                                                        Fla. Bar No. 100705




1
    Amended to reflect revised fees and costs.



                                                   Page 1 of 6
              Case 19-12052-AJC        Doc 156      Filed 06/22/20    Page 2 of 6




                                CERTIFICATE OF SERVICE
       I CERTIFY that a true and correct copy of the foregoing was served via Notice of

Electronic Filing (CM/ECF) on this 22nd day of June, 2020, upon all registered users in this case.


                                             By:    /s/ Michael P. Dunn
                                                    Michael P. Dunn, Esq.
                                                    FL Bar No. 100705




                                           Page 2 of 6
       Case 19-12052-AJC           Doc 156         Filed 06/22/20    Page 3 of 6




                                    Attorney’s Fees

Date        Description                     hrs.    Rate   Total      Billed By


            Email debtor's counsel
            regarding default on Milan
3/30/2020   settlement payments             0.1     425    $42.50     MPD
            Review payment history for
            Milan settlement; draft
            review revise notice of
            noncompliance, motion to
            revoke discharge, motion for
            turnover of Milan 3055
            LLC; internal
            correspondence regarding
3/30/2020   same.                           1.2     425    $510.00    MPD
            Emails exchanged with
            MPD regarding Notice of
            Non-Compliance and
            Motion to to Compel
3/31/2020   Turnover.                       0.1     175    $17.50     RB
            Review revise notice of
            noncompliance and motion
            for turnover;
            correspondence with
            debtor's counsel; internal
            correspondence regarding
3/31/2020   same.                           0.5     425    $212.50    MPD
            Review, revise, file and
            serve Trustee's Notice of
            Non-Compliance [ECF No.
            132]; and Motion to Compel
            Turnover of Settled Property
3/31/2020   [ECF No. 133].                  0.3     175    $52.50     RB
            Correspondence with
            debtor's counsel regarding
            curing default on stipulation
4/2/2020    payments.                       0.2     425    $85.00     MPD
            Review correspondence
            with debtor's counsel
4/2/2020    regarding payment default       0.1     425    $42.50     MPD
            Emails exchanged with
            debtor's counsel regarding
            Milan stip and pending
            motion to compel; discuss
4/29/2020   same with JCK                   0.3     425    $127.50    MPD
            Correspondence with
            debtor's counsel regarding
4/30/2020   Milan settlement default        0.2     425    $85.00     MPD
            Prepared hearing binder for
            hearing on Trustee's Motion
            to Compel Turnover of
5/4/2020    Settled Property.               0.1     175    $17.50     RB




                                       Page 3 of 6
      Case 19-12052-AJC           Doc 156        Filed 06/22/20   Page 4 of 6



            Correspondence with
            Debtor's counsel regarding
            motion to compel regarding
            Milan settlement default;
             correspondence with
            chambers regarding same;
            discuss case issues and
5/4/2020    strategy with JMM              0.7    425   $297.50    MPD
            Additional correspondence
            with debtor's counsel
            regarding tomorrow's
5/4/2020    MTCompel hearing.              0.2    425   $85.00     MPD
            Prepare for and attend
            hearing on motion to compel
            turnover of Milan 3055,
            LLC; review file,
            stipulation, motion to
            compel, and related
            documents; provide update
            to trustee regarding hearing
5/5/2020    outcome                        1.3    425   $552.50    MPD
            Drafted Order on Trustee's
            Notice of Non-Compliance
            and Motion for Turnover of
            Settled Property; emailed
5/5/2020    same to MPD for approval.      0.2    175   $35.00     RB
            Email to Debtor's counsel
            with copy of proposed order
            n notice of non-compliance
            and motion for turnover of
5/5/2020    settled property.              0.1    175   $17.50     RB
            Review, revise and upload
            Order on Trustee's Notice of
            Non-Compliance and
            Motion for Turnover of
5/6/2020    Settled Property.              0.1    175   $17.50     RB
            Draft, file and serve
            Certificate of Service re:
            Order on Trustee's Notice of
            Non-Compliance and
            Motion for Turnover of
            Settled Property [ECF No.
5/8/2020    140].                          0.3    175   $52.50     RB
            Emails with debtor's counsel
            regarding fees on Milan
5/13/2020   default                        0.1    425   $42.50     MPD
            Email to Debtor's counsel
            regarding fee and costs
            associated with Trustee’s
            Notice of Non-Compliance
            and Motion to Compel
            Turnover of Settled
5/13/2020   Property.                      0.1    175   $17.50     RB




                                      Page 4 of 6
      Case 19-12052-AJC            Doc 156        Filed 06/22/20     Page 5 of 6



            Email to MPD regarding
            non-response from debtor’s
5/15/2020   counsel regarding sanctions.    0.1    175   $17.50       RB
            Prepared Amended Order on
            Trustee's Motion to Compel
            Turnover of Scheduled
            Property and for Sanctions;
            emailed same to MPD for
5/20/2020   review.                         0.1    175   $17.50       RB
            Telephone call to courtroom
            deputy; left message
            requesting hearing to be
            scheduled regarding
            sanction amount to be
            awarded in connection with
            trustee's motion to compel
5/21/2020   turnover of settled property.   0.1    175   $17.50       RB
            Draft, file and serve
            Certificate of Service re:
            Notice of Hearing re: DLPA
            Fees & Costs [ECF No.
5/21/2020   142].                           0.3    175   $52.50       RB
            Review and revise amended
            order granting trustee's
            motion to compel turnover
            of settled property; emailed
            same to debtor's counsel for
5/21/2020   review.                         0.1    175   $17.50       RB
            Scheduled Courtcall
            appearance for hearing on
            Attorney's Fees and Costs
5/26/2020   rescheduled.                    0.1    175   $17.50       RB
            Drafted, reviewed, revised
            and filed Notice of Filing of
            Attorneys' Fees and Costs of
6/5/2020    Dunn Law, P.A.                  0.5    175   $87.50       RB
            Prepared hearing binder for
            hearing on DLPA Fees &
6/17/2020   Costs.                          0.1    175   $17.50       RB
            Prepare for and attend
            hearing on fees and costs for
            motion to compel turnover
            of property from debtor;
            discuss same with trustee
6/17/2020   and JMM                         1.1    425   $467.50      MPD
            Draft Proposed Order
            Awarding Attorneys’ Fees
            and Costs of Dunn Law,
            P.A. in connection with June
6/17/2020   17, 2020 hearing.               0.5          192.50
 Total                                      9.2          $3,215.00




                                       Page 5 of 6
      Case 19-12052-AJC           Doc 156           Filed 06/22/20     Page 6 of 6



                                            Costs

Expense                                             Date      Price    Qty.    Total      Billed
                                                                                          By
Trustee’s Notice, Motion to Compel, and             3/31/20   $0.15     5      $0.75      RB
Notice of Hearing [ECF Nos. 132-134]
Trustee’s Notice, Motion to Compel, and             3/31/20   $0.50     1      $0.50      RB
Notice of Hearing [ECF Nos. 132-134]
Order Granting Motion to Compel Turnover            5/8/20    $0.15     3      $0.45      RB
of Settled Property [ECF No. 140]
Order Granting Motion to Compel Turnover            5/8/20    $0.50     1      $0.50      RB
of Settled Property [ECF No. 140]
Notice of Hearing [ECF No. 142].                    5/21/20   0.15      2      $0.30      RB
Notice of Hearing [ECF No. 142].                    5/21/20   $0.50     1      $0.50      RB
CourtCall telephonic Appearance for MPD –           6/17/20   $26.25    1      $26.25     RB
June 17, 2020 Hearing

Total                                                                          $29.25

Total Fees and Costs:                                                         $3,244.25




                                     Page 6 of 6
